COURT OF APPEALS
                                  EIGHTH DISTRICT OF TEXAS
                                       EL PASO, TEXAS
                                              §

  JOSE ANTONY CABRAL,                               §                No. 08-19-00128-CR

                              Appellant,            §                   Appeal from the

  v.                                                §                 409th District Court

  THE STATE OF TEXAS,                               §              of El Paso County, Texas

                               State.               §                (TC# 20180D01243)

                                                    §

                                              ORDER

                The Court GRANTS the Appellant’s fourth motion for extension of time within
which to file the brief until April 2, 2020. NO FURTHER MOTIONS FOR EXTENSION OF
TIME TO FILE THE APPELLANT’S BRIEF WILL BE CONSIDERED BY THIS COURT.
        It is further ORDERED that the Hon. Felix Valenzuela, the Appellant’s attorney, prepare
the Appellant’s brief and forward the same to this Court on or before April 2, 2020.
        Further, The Court appreciates Counsel’s diligence in keeping his client involved in the
appellate process, but a litigant’s ability to review the trial transcript is secondary to the
attorney’s review of the record to determine the existence of error. The Court will not entertain
any further motions to extend the time to file Appellant’s brief.

        IT IS SO ORDERED this 28th day of February, 2020.


                                        PER CURIAM



Before Alley, C.J., Rodriguez and Palafox, JJ.